department of the treasury internal_revenue_service washington d c date conex cc psi office_of_chief_counsel number info release date index no attention dear i am responding to your date inquiry on behalf of your constituent is considering purchasing a truck to tow a trailer and is concerned that this truck is subject_to federal excise_tax i cannot comment on whether the vehicle tax however i hope the following general information is helpful referred to is subject_to federal excise the internal_revenue_code the code imposes a percent excise_tax on the first_retail_sale of tractors of the kind chiefly used for highway transportation with a trailer or semitrailer sec_4051 of the code if a vehicle is primarily designed to tow another vehicle such as a trailer or semitrailer the vehicle is a tractor sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of a tractor is a taxable vehicle regardless of whether the trailer or semitrailer the tractor tows is used for recreational or commercial purposes if you have any questions please contact me at or at sincerely heather c maloy associate chief_counsel passthroughs and special industries
